Citation Nr: 1022309	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disability of the 
feet.

2.  Entitlement to service connection for a disability of the 
legs, including varicose veins.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to April 1988.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The July 2006 rating decision denied service connection for 
back disability.  The Veteran filed a notice of disagreement 
with regard to the back claim, and the back claim was listed 
as an issue in the April 2008 statement of the case.  As 
indicated on his June 2008 VA Form 9, the Veteran has not 
submitted a substantive appeal as to the back service 
connection issue.

The issue of entitlement to service connection for a 
disability of the legs, including varicose veins, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the Veteran has a currently diagnosed disability of the feet.


CONCLUSION OF LAW

A disability of the feet was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2006 the Veteran was 
informed of the evidence and information necessary to 
substantiate the claims, the information required of the 
appellant to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the VCAA letter, the Veteran 
received notice regarding the assignment of a disability 
rating and/or effective date in the event of an award of VA 
benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice was completed prior to the initial AOJ 
adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private medical records.  The Board 
has considered whether the Veteran should be scheduled for a 
VA examination with a medical opinion regarding a possible 
relationship between the claimed disability of the feet and 
the Veteran's military service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the 
evidence does not establish that the Veteran suffered an 
injury, disease or event noted during military service 
related to that claim, and as the Veteran specifically denied 
that he had foot trouble on the medical history portion of 
his service separation examination, the Board finds that 
affording the Veteran an examination for the purpose of 
obtaining an opinion concerning a possible relationship 
between disability of the feet and the Veteran's military 
service is not appropriate in this case.

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's service treatment records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
any disability of the feet.

Medical records from the office of the Veteran's private 
physician, M.O.S., MD, do not reveal that the Veteran has a 
currently diagnosed disability of the feet.

The Board can find no indication that the Veteran has any 
current chronic disability of the feet.  As a service 
connection claim requires, at a minimum, medical evidence of 
a current disability, the preponderance of the evidence is 
against the Veteran's claim for service connection for 
disability of the feet.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board notes that the Veteran is competent to provide 
testimony and statements concerning factual matters of which 
he has first hand knowledge (i.e., experiencing or observing 
foot problems during or after service).  Barr v. Nicholson, 
21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The Board finds that the Veteran's assertions as to 
continuity of symptomatology of foot problems since service 
are less than credible (See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran).  In 
this regard, the Board notes that the Veteran specifically 
denied that he had foot problems at the time of his 
separation from service.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for disability of the feet is denied.


REMAND

The Veteran asserts that he has leg problems, including 
varicose veins, that are related to his active service.  
Private medical records dated in December 2006 noted venous 
reflux from non-functioning venous valves of the legs, 
bilaterally, "resulting in convoluted bulging varicose 
complexes."  Records dated in 2007 reveal that the Veteran 
underwent surgical procedures to remove his varicose veins, 
and in an April 2008 letter, the Veteran's private physician, 
Dr. S, essentially noted that the Veteran's military service 
had contributed to his developing varicose veins.  Dr. S did 
not provide a rationale for the opinion, and did not indicate 
whether he had reviewed the Veteran's military records.

Based on the foregoing, the Board finds that a VA physician's 
opinion would be helpful in this case, 38 C.F.R. 
§ 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 
(2006), and the Veteran should be scheduled for a VA 
examination to address the medical matters presented by this 
appeal.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine the nature and etiology of any 
leg disability, including varicose 
veins.  Following examination of the 
Veteran and review of the claims file, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that the Veteran has any leg 
disability, including varicose veins, 
that is related to his active military 
service.

2.  Thereafter, the AOJ should adjudicate 
the claim for service connection for a 
leg disability, including varicose veins.  
If the benefit sought is not granted to 
the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


